DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response To Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the limitation “at least one target element in line 3, 6, and 8, but in lines 10-12, 14-15, and 16-17 the claim recites “the target element.” There is insufficient antecedent basis for this limitation in the claim. Furthermore, it is unclear if extracting, reconstructing, and projecting steps applyto all of the target elements or at least one target element. 
Claim 2 recites the limitation “the target element” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the target element” in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the target element” in line 4-6 and 9. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the target element” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the target element” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the target element” in line 2 and 4. There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the ultrasound probe" in line 7, 8, 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the endobronchial ultrasound images" in 16.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 11 recites the limitation “a plurality of radial endobronchial ultrasound images” in line 3. The claim then refers to “one of the endobronchial ultrasound images” in line 16. It is unclear if “one of the endobronchial ultrasound images” includes the “plurality of radial endobronchial ultrasound images”.
	Claim 11 recites the limitation “a plurality of intraoperative images” in line 3. The claim then refers to “one of the intraoperative images” in line 15-16. It is unclear if “one of the intraoperative images” includes the “a plurality of intraoperative images”. 
	Claim 13 recites the limitation “at least one intraoperative image” in line 4 and “the at least one intraoperative image” in line 5. It is unclear if “at least one intraoperative image” in line 4 and “the at least one intraoperative image” in line 5 includes the “a plurality of intraoperative images” recited in claim 11. 
	Appropriate correction is required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (Proc. of SPIE Vol. 8675 867505-1-15"; 2013) in view of Dorian Averbuch (WO 2015101948 A1, Published 2015-01-09, hereinafter “Averbuch”) in view of Ketcha et al (US 2017/0178349 A1, Filed 2016-12-16, hereinafter “Ketcha”). 
Claim 1: Zang teaches of a method comprising:
obtaining at least one preoperative image from an imaging modality (Prior to bronchoscopy, the physician identifies an ROI on 2D MDCT scan images this is equated to ‘obtaining at least one preoperative image from an imaging modality’, refer to Fig. 1: “Prior to bronchoscopy, the physician identifies an ROI…on 2D MDCT scan images”);
identifying, on the at least one preoperative image, at least one target element located within an area of interest (refer to Fig. 1: “Prior to bronchoscopy, the physician identifies an ROI…on 2D MDCT scan images and an airway route is automatically computed leading to the ROI”);
obtaining at least one intraoperative image (Fig 1: “live 2D bronchoscopic video”; Introduction: “intraoperative bronchoscopic video”); 
navigating a radial endobronchial ultrasound probe to the area of interest (the bronchoscope reaches the vicinity of the ROI, refer to Fig. 1: “Once the bronchoscope reaches the vicinity of the ROI (localization phase), the physician invokes EBUS to search for the optimal sampling location.”)
acquiring a plurality of radial endobronchial ultrasound images (2D EBUS scan sequence from the radial EBUS probe); 
extracting a plurality of two-dimensional target contours of the target element (‘extracting a plurality of two-dimensional target contours of the target element’ is equated to pg 5 line 16; “extract ROI contours from a sequence of 2D EBUS images.” 2D ROI contours sequence is equated to a plurality of two-dimensional target contours of the target element.), each of the plurality of two-dimensional target contours of the target element being extracted from a corresponding one of the plurality of radial endobronchial ultrasound images (2D EBUS scan sequence seen in Fig. 3 is equated to a plurality of radial endobronchial ultrasound images. The block diagram of the method taught by Zang begins with 2D EBUS scan sequence and ends with 2D ROI contours sequence. See Fig. 3);
reconstructing a three-dimensional representation of the target element (3D EBUS-based ROI model is equated to three-dimensional representation of the target element. Reconstructing is equated to pg 5 lines. 14-16, Section 2.1 EBUS Segmentation; “since the EBUS segmentation method is incorporated with the 3D reconstruction algorithm to generate 3D ROI models, it must be able to automatically extract ROI contours from the 2D EBUS images”) from the plurality of two-dimensional target contours of the target element (2D ROI contours sequence seen in Fig. 3 is equated extracting the plurality of two-dimensional target contours. Zang teaches on pg 4 lines 14-16; “Moreover, since the EBUS segmentation method is incorporated with the 3D reconstruction algorithm to generate 3D ROI models, it must be able to automatically extract ROI contours from a sequence of 2D EBUS images.”; Furthermore, refer to the EBUS reconstruction method in Fig. 6. The block diagram illustrates the algorithm from the 2D EBUS ROI contour sequence to the 3D EBUS-based ROI model.)
Zang fails discloses, 
highlighting the at least one target element on the at least one intraoperative image; 
navigating a radial endobronchial ultrasound probe to the area of interest using the at least highlighted at least one target element; 
projecting a two-dimensional projection of the three-dimensional representation of the target element on at least one of the at least one intraoperative image. 
However, Averbuch discloses, highlighting the at least one target element on the at least one intraoperative image (0005; “where the second imaging modality comprises a fluoroscopic video”; as well as 0026; “Figure 15B is a second image having a highlighted section (e.g., shown in a dashed circle).”. The highlighted section is equated to “highlighting the at least one target element” wherein the second image is equated to at least one intraoperative image as recited in the claim; as well as 0038; “a highlighted area of interest, e.g., but not limited to, at least one anatomical structure on the at least one second image sourced from second imaging modality to obtain at least one third image, wherein the at least one third image is augmented, or any combination thereof”; as well as 0040; “highlighting anatomical structures an intraoperative image”); 
navigating a medical instrument to the area of interest using the at least highlighted at least one target element (00066; “the method of the present invention allows a practitioner to navigate and/or operate a medical instrument(s) according to real time information highlighted on third image (e.g. fluoroscopic image/augmented image)”); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify intraoperative image of Zang to include highlighting the at least one target element on the at least one intraoperative image and navigating a radial endobronchial ultrasound probe to the area of interest using the at least highlighted at least one target element as taught by Averbuch in order to help the user select a location to adjust the medical instrument.  
The above noted combination teaches all the above except for:
projecting a two-dimensional projection of the three-dimensional representation of the target element on at least one of the at least one intraoperative image. 
Ketcha discloses, projecting a two-dimensional projection of the three-dimensional representation of the target element on at least one of the at least one intraoperative image (0024; “overlaying structures of interest annotated in 3D images (e.g., the location of anatomical features of interest in a 3D CT image) onto a single 2D image (e.g., the location of those features in an intraoperative radiograph”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the intraoperative image of Zang as modified to include projecting a two-dimensional projection of the three-dimensional representation of the target element on at least one of the at least one intraoperative image as taught by Ketcha. The motivation to do this would yield predictable results such as improving the tracking of a target zone by dynamically connecting the target zone to the image such that the target zone moves with the landmark in real-time.

Claim 2: Zang as modified discloses all the elements above in claim 1, Zang and Averbuch fails to discloses, wherein the step of projecting the two-dimensional projection of the three-dimensional representation of the target element on the at least one of the at least one intraoperative image is performed in real time.
However, Ketcha further teaches of wherein the step of projecting the two-dimensional projection of the three-dimensional representation of the target element on the at least one of the at least one intraoperative image is performed in real time (0024; “overlaying structures of interest annotated in 3D images (e.g., the location of anatomical features of interest in a 3D CT image) onto a single 2D image (e.g., the location of those features in an intraoperative radiograph”; as well as 0075; “The computing device should be configured for processing the registrations in real-time and also intraoperatively.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the intraoperative image of Zang as modified to include wherein the step of projecting the two-dimensional projection of the three-dimensional representation of the target element on the at least one of the at least one intraoperative image is performed in real time as taught by Ketcha. The motivation to do this would yield predictable results such as improving the tracking of a target zone by dynamically connecting the target zone to the image such that the target zone moves with the landmark in real-time.

Claim 6: Zang as modified discloses all the elements above in claim 1, Zang teaches, 
calculating distances between a center of the radial endobronchial ultrasound probe and a plurality of boundary points on a boundary of the target element; (see Fig 5 of Zang; Xc is seen as the center of the circle depicted in Fig 5, 4, and 3 and is therefore seen as the center of the radial endobronchial ultrasound probe EBUS.  Each of these images are a EBUS frames of the search region of the probe defined by the color green wherein Xc is the center of the search region. Figure 4 description states, “After search-region adjustment, a complete ROI contour is extracted” The algorithm is depicted in Algorithm 1 on page 6. The algorithm determines based on the initializer, center point of the annular search region, distances of the pixel points on the outer circle and inner circle, seen as the boundary of target element, in order align the outer circle and inner circle to the region of interest (i.e. to form a complete ROI contour).]); and
estimating a margin size for an ablation based on a maximum one of the distances (Zang
teaches on pg. 8 line 34-37, "the method generated the ROI contour by connecting these
contour points ... the method calculates Euclidean distances between every pair of ROI contour
points and uses the largest Euclidean distance as the maximum diameter of the ROI").

Claim 7: Zang as modified discloses all the elements above in claim 1, Zang fail to teach, 
wherein the at least one intraoperative image includes an X-ray.
However, Averbuch discloses, wherein the at least one intraoperative image includes an X-ray (000150; “the method further includes using a chest x-ray radiographic image as a first intraoperative image.”). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the intraoperative image of Zang to include an X-ray as taught by Averbuch. The motivation to do this would yield predictable results such as generating images of the tissues and structures inside the body. 

	Claim 8: Zang as modified discloses all the elements above in claim 1, Zang discloses, wherein the three-dimensional representation of the target element is used as a prior for volume reconstruction from at least one of the intraoperative images (Zang teaches on pg. 4 line 8-13, "methods for reconstructing a 3D volume from 2D ultrasound cross-sectional scans ... the pixel nearest-neighbor (PNN) approach has been recommended for providing real-time or near real-time 3D ultrasound visualizations ... acquire 2D ultrasound images and associate them with their capture positions; and ... based on their positional information, transform all the pixels from the 2D images to their correct 3D locations and define a 3D EBUS-based real space").

	Claim 9: Zang as modified discloses all the elements above in claim 1, Zang fails to discloses 
further comprising: 
registering the three-dimensional representation of the target element to a three-dimensional computed tomography volume; and 
projecting the three-dimensional representation of the target element from the three-dimensional computed tomography volume on at least one of the at least one intraoperative image.
However, Ketcha discloses, 
further comprising: 
registering the three-dimensional representation of the target element (Volumetric Binary Mask) to a three-dimensional computed tomography volume (Atomically Masked CT Volume); and 
projecting the three-dimensional representation of the target element from the three-dimensional computed tomography volume on at least one of the at least one intraoperative image (See Fig. 5 Below; 0051; “3D-2D registration process involving a binary volume mask on the 3D data (e.g., a 3D CT image) with annotations therein, calculating a 2D representation of that image (e.g., a digitally reconstructed radiograph, DRR, computed by forward projection of the 3D CT), calculation of a similarity metric between the 2D representation and the actual 2D image (e.g., calculation of gradient orientation, GO, between the DRR and intraoperative radiograph), iteration by means of an optimization method (e.g., the CMA-ES algorithm), and overlay of annotated data upon the 2D image (e.g., the location of spinal vertebrae as point annotations).”).

    PNG
    media_image1.png
    545
    798
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the intraoperative image of Zang as modified to include registering the three-dimensional representation of the target element to a three-dimensional computed tomography volume; and projecting the three-dimensional representation of the target element from the three-dimensional computed tomography volume on at least one of the at least one intraoperative image as taught by Ketcha. The motivation to do this would yield predictable results such as improving the tracking of a target zone by dynamically connecting the target zone to the image such that the target zone moves with the landmark in real-time.

Claim 10: Zang as modified discloses all the elements above in claim 9, Zang discloses, 
wherein the three-dimensional computed tomography volume is a preoperative computed tomography scan volume or a three-dimensional computed tomography volume reconstructed from the at least one intraoperative image (Zang teaches on pg. 2 line 25-27, "the Virtual Navigator Suite (VNS) uses the preoperative 3D MDCT data to generate a virtual space of the chest ... the VNS enables image-guided bronchoscopic navigation, in addition to some rudimentary biopsy-site localization").

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over
Zang in view of Averbuch in view of Ketcha, as applied to claims 1 above, in further view of Zhao et al (US 2014/0187949 Al, Filed 2013-12-30, hereinafter “Zhao”).
	Claim 3: Zang as modified discloses all the elements above in claim 1, Zang and Averbuch and Ketcha fail to discloses, 
	removing the radial endobonchial ultrasound probe from the area of interest; and 
	navigating a further endobronchial tool to the area of interest.
	However, Zhao teaches, 
removing the radial endobonchial ultrasound probe (The ultrasound probe 606 within the bronchial passageways is equated to a radial endobronchial ultrasound probe) from the area of interest (P.sub.P); and 
	navigating a further endobronchial tool (biopsy instrument 662 within the bronchial passageways is equated to a endobronchial tool) to the area of interest (P.sub.P). (0053; “the anatomic passageways are bronchial passageways of the lung…; as well as 602; “anatomic passageways 602.”; as well as 0070; "after the ultrasound probe 606 is removed from the catheter 608 and replaced with a biopsy instrument 662"; refer to Fig. 12 below).

    PNG
    media_image2.png
    308
    503
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Zang as modified to include removing the radial endobonchial ultrasound probe from the area of interest; and navigating a further endobronchial tool to the area of interest as taught by Zhao in order for the user to remove the catheter and replace it with a biopsy instrument at the known target site. 

	Claim 4: Zang as modified discloses all the elements above in claim 3, Zang and Averbuch and Ketcha fail to discloses, performing a procedure on the target element using the further endobronchial tool.
	However, Zhao discloses, performing a procedure on the target element using the further endobronchial tool (0070; "after the ultrasound probe 606 is removed from the catheter 608 and replaced with a biopsy instrument"; as well as 0078; “The probe 606 may then be removed from the catheter 608. A biopsy tool or other interventional tool (e.g., instrument 662) may be inserted through the catheter to perform a focal procedure (e.g., a biopsy) at the revised target location.”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Zang as modified to include performing a procedure on the target element using the further endobronchial tool as taught by Zhao in order to help the user perform a biopsy at the known target site. 

Claim 5: Zang as modified discloses all the elements above in claim 4, Zang further discloses, 
Zang discloses, acquiring a plurality of radial endobronchial ultrasound images (2D EBUS scan sequence from the radial EBUS probe); extracting a plurality of two-dimensional target contours of the target element (‘extracting a plurality of two-dimensional target contours of the target element’ is equated to on pg 5 line 16; “extract ROI contours from a sequence of 2D EBUS images.” 2D ROI contours sequence is equated to a plurality of two-dimensional target contours of the target element.), each of the plurality of two-dimensional target contours of the target element being extracted from a corresponding one of the plurality of radial endobronchial ultrasound images (2D EBUS scan sequence seen in Fig. 3 is equated to a plurality of radial endobronchial ultrasound images. The block diagram of the method taught by Zang begins with 2D EBUS scan sequence and ends with 2D ROI contours sequence. See Fig. 3); reconstructing a three-dimensional representation of the target element (3D EBUS-based ROI model is equated to three-dimensional representation of the target element. Reconstructing is equated to pg 5 lines. 14-16, Section 2.1 EBUS Segmentation; “since the EBUS segmentation method is incorporated with the 3D reconstruction algorithm to generate 3D ROI models, it must be able to automatically extract ROI contours from the 2D EBUS images”) from the plurality of two-dimensional target contours of the target element (2D ROI contours sequence seen in Fig. 3 is equated extracting the plurality of two-dimensional target contours. Zang teaches on pg 4 lines 14-16; “Moreover, since the EBUS segmentation method is incorporated with the 3D reconstruction algorithm to generate 3D ROI models, it must be able to automatically extract ROI contours from a sequence of 2D EBUS images.”; Furthermore, refer to the EBUS reconstruction method in Fig. 6. The block diagram illustrates the algorithm from the 2D EBUS ROI contour sequence to the 3D EBUS-based ROI model.)
Zang and Averbuch and Ketcha fail to discloses, 
removing the further endobronchial tool; 
navigating the radial endobronchial ultrasound probe to the area of interest;
acquiring a plurality of updated radial endobronchial ultrasound images; 
extracting a plurality of updated two-dimensional target contours of the target element, each of the plurality of updated two-dimensional target contours of the target element being extracted from a corresponding one of the plurality of updated radial endobronchial ultrasound images;
reconstructing a updated three-dimensional representation of the target element from the plurality of updated two-dimensional target contours of the target element.
However, Zhao discloses, 
removing the further endobronchial tool; 
navigating the radial endobronchial ultrasound probe to the area of interest; (0078; “Optionally, the probe 606 may be reinserted through the catheter 608 after the interventional procedure. The reinserted probe may conduct a scan and produce images for clinician review to confirm whether the biopsied tissue was, in fact, the target tissue.”) 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Zang as modified to include removing the further endobronchial tool and navigating the radial endobronchial ultrasound probe to the area of interest as taught by Zhao. The motivation to do this would yield predictable results such as ensuring that the clinician is placing the device within the known target of interest.
The above noted combination teaches all the above except for: updating the images; however, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Zang to update the previously acquired images, which is held to be an obvious matter of design choice. See MPEP 2144.04. As noted in the Applicant’s specification, the method is merely updated the images, refer to paragraph 0006; “acquiring a plurality of updated radial endobronchial ultrasound images; extracting a plurality of updated two-dimensional representations of the element, each of the plurality of updated two-dimensional representations of the element being extracted from a corresponding one of the plurality of updated radial endobronchial ultrasound images; and reconstructing an updated three-dimensional representation of the element from the plurality of two-dimensional representations of the element.” The applicant has not provided any criticality to updating images in this order. The motivation to update images in this order would yield predictable results such as determining if the biopsy was completed by the user. 

Claims 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sun et al (US 2008/0095421 A1, Filed 2007-10-18, hereinafter “Sun”) in view of view of Zhao et al (US 2014/0187949 Al, Filed 2013-12-30, hereinafter “Zhao”). 
Claim 11: Sun discloses, A method, comprising: 
navigating a ultrasound probe to an area of interest (0028; “A fluoroscopic image may be generated with or without response from the catheter 24. For example, the catheter 24 is positioned in the x-ray beam adjacent to but outside the patient. Such positioning may be used for an initial registration with an ultrasound system. A fluoroscopic image is generated with response from the catheter. During intervention, the catheter may be positioned within the patient. One or more fluoroscopic images are generated in real-time or during the interventional procedure.”; as well as 0033; “The catheter 24 is any now known or later developed catheter for intervention or other use within a patient. The catheter 24 is sized and shaped for use in the circulatory system, such as having a diameter of 10 French or less, but a length of a foot or more. The catheter 24 is adapted for insertion within the patient, such as through a vessel or vein for extending into a heart chamber.”; as well as 0037; “The processor 26 determines a catheter position relative to the patient volume.”; 
4acquiring a plurality of ultrasound images (0071; “For ultrasound data, images are acquired from the catheter (AcuNav, Siemens Medical Solutions”) and a plurality of intraoperative images (0053; “one or more fluoroscopy images are registered with ultrasound data.”; 0015; “intra-operative fluoroscopy”), 
wherein each of the plurality of ultrasound images corresponds to a particular one of the plurality of intraoperative images and to a particular position of the ultrasound probe, and (0037; “The processor 26 determines a catheter position relative to the patient volume. The position may be determined for establishing coordinate relationships prior to insertion within a patient, such as for establishing the relationship between the fluoroscopy system 14 and the ultrasound system 16. The position may be determined during the intervention or use of the catheter 24.” As well as 0038; “The position of the catheter relative to the patient volume is determined as a function of the ultrasound data representing the scanned volume. The spatial relationship of the fluoroscopic data is determined relative to the ultrasound data. The region of the fluoroscopic projection is registered with the scanned volume. The spatial relationship of the preoperative or other three-dimensional imaging data is determined relative to the ultrasound data. The ultrasound-scanned volume is registered with the patient volume of the preoperative or other imaging data. The spatial relationships…are used to determine the catheter position as represented in the fluoroscopic region relative to the tissue represented in the preoperative or other imaging data.”; as well as 0039; “To register the ultrasound data with the fluoroscopy data, the coordinate relationship between the x-ray fluoroscopy imaging system and the ultrasound system is determined.”)
wherein the particular position of the ultrasound probe for each one of the plurality of ultrasound images is different from the particular positions of the ultrasound probe for the remaining ones of the plurality of ultrasound images (0040; “A fluoroscopic image is generated with the catheter 24 within the region of projection. One or more images may be generated, such as generating an image for each location of the catheter 24 that is sensed and recorded. The processor 26 processes the image to identify the catheter location within the image. The user may assist the processing by indicating the catheter and/or orientation within the image. For fully automated operation, the processor 26 performs a series of pattern matches. Different reference images or catheter patterns are matched to the image. The reference or pattern with the best match indicates a catheter position relative to the fluoroscopy system 14.”; 
extracting a ultrasound probe tip position from each of the plurality of intraoperative images (0041; “The catheter tip or other portion of the catheter position relative to the fluoroscopic image is aligned with the tip or other portion relative to the ultrasound data using from the sensor 20, 22”; 0035; “sensor 22 is operable to determine a location of the catheter 24, such as a tip of the catheter 24”); 
generating a database (0049; “memory 12”), 
wherein each entry in the database includes a pair including one of the intraoperative images and one of the endobronchial ultrasound images (0041; “This offset in position and/or orientation indicates the coordinate relationship between the two systems 14, 16.”: Fluoroscopic system 14 and Ultrasound system 16; as well as 0032; “one or more fluoroscopy images are registered with ultrasound data.” as well as 0041; “The catheter tip…relative to the fluoroscopic image is aligned with the tip or other portion relative to the ultrasound data using from the sensor 20, 22”; as well as 0042; ‘Accuracy may be increased by identifying the catheter in more than one fluoroscopic image and at a respective more than one location. The offset for each pair is used to determine an overall offset or relative coordinate space, such as by averaging.”; 0053; “the registration is of a two-dimensional fluoroscopic image with a three-dimensional volume in ultrasound or sensor coordinate space”), and 
wherein each pair corresponds to a particular probe tip position and orientation in a preoperative image coordinate system (000041; “This offset in position and/or orientation indicates the coordinate relationship between the two systems 14, 16.”: Fluoroscopic system 14 and Ultrasound system 16; as well as 0047; “For a catheter procedure, the fluoroscopy system 14 is registered relative to the ultrasound system 16. A spatial alignment is determined for the fluoroscopy projection region relative to the ultrasound scanned region or ultrasound coordinate space…the ultrasound coordinate space corresponds to the position sensor 22 on an ultrasound imaging catheter (e.g., a catheter 24 with the transducer 18)…During the procedure, an ultrasound scan and fluoroscopy imaging are performed. The coordinate systems for both are aligned, allowing identification of data from the same spatial locations….The ultrasound data representing the scanned volume is matched to preoperative…data…The matching registers the coordinates, allowing identification of data from the same spatial locations. The two registrations with the ultrasound coordinate space allow registration of the fluoroscopic data with the preoperative…data”) 
	Sun fails to discloses, 	
removing the radial endobronchial ultrasound probe from the area of interest; 
navigating a further endobronchial tool to the area of interest; 
acquiring a further plurality of intraoperative images; 
extracting a position of the further endobronchial tool from the further plurality of intraoperative images; 
	identifying one of the pairs in the database that correspond most closely to the position of the further endobronchial tool; 
displaying the ultrasound image corresponding to the identified one of the pairs.
However, Zhao discloses, 
generating a database of pairs of the intraoperative and endobronchial ultrasound images; (0068; “The location of the target structure PP as determined by the ultrasound probe may be compared to the location of the target structure PM determined from…intra-operative imaging in the catheter or patient frame of reference to determine a correction vector 614. The correction vector 614 is the offset value between the location of the target structure PM and the location of the target structure PP.”)
removing the radial endobonchial ultrasound probe (The ultrasound probe 606 within the bronchial passageways is equated to a radial endobronchial ultrasound probe) from the area of interest (P.sub.P); and 
	navigating a further endobronchial tool (biopsy instrument 662 within the bronchial passageways is equated to a further endobronchial tool) to the area of interest (P.sub.P). (0053; “the anatomic passageways are bronchial passageways of the lung…; as well as 602; “anatomic passageways 602.”; as well as 0070; "after the ultrasound probe 606 is removed from the catheter 608 and replaced with a biopsy instrument 662"; refer to Fig. 12 below).
acquiring a further plurality of intraoperative images (0078; “the probe 606 may be reinserted through the catheter 608 after the interventional procedure. The reinserted probe may conduct a scan and produce images for clinician view to confirm whether the biopsied tissue was, in fact, the target tissue”;
extracting a position of the further endobronchial tool from the further plurality of intraoperative images (0078; “the probe 606 may be reinserted through the catheter 608 after the interventional procedure. The reinserted probe may conduct a scan and produce images for clinician view to confirm whether the biopsied tissue was, in fact, the target tissue”); 
identifying one of the pairs in the database that corresponds to the position of the further endobronchial tool (0078; “A revised target structure location (e.g., revised target location PP) is computed based upon the offset correction vector. The revised target location may be in the catheter coordinate system and/or the patient coordinate system. This revised target structure location may then be displayed to the clinician in an image with the patient anatomical passageways and/or the catheter. The probe 606 may then be removed from the catheter 608. A biopsy tool or other interventional tool (e.g., instrument 662) may be inserted through the catheter to perform a focal procedure (e.g., a biopsy) at the revised target location.” Hence the revised target location would correspond most closely to the position of the further endobronchial tool since it aligns with location where the catheter was removed); and 
displaying the radial endobronchial ultrasound image corresponding to the identified one of the pairs (0029; “a display system 111 may display an image of the interventional site and interventional instruments captured by the visualization system 110…true presence means that the displayed tissue image appears to an operator as if the operator was physically present at the imager location and directly viewing the tissue from the imager’s perspective”; 0078; “This revised target structure location may then be displayed to the clinician in an image with the patient anatomical passageways and/or the catheter”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to substitute the ultrasound probe of Sun that acquires a plurality of ultrasound images to include a radial endobronchial ultrasound probe that acquires a plurality of radial endobronchial  ultrasound images as by Zhao. Doing so would modify Sun’s method to navigate a radial endobronchial ultrasound probe to an area of interest of and 4acquiring a plurality of radial endobronchial ultrasound images and a plurality of intraoperative images, wherein each of the plurality of radial endobronchial ultrasound images corresponds to a particular one of the plurality of intraoperative images and to a particular position of the ultrasound probe, and wherein the particular position of the ultrasound probe for each one of the plurality of radial endobronchial ultrasound images is different from the particular positions of the ultrasound probe for the remaining ones of the plurality of radial endobronchial ultrasound images; extracting a radial endobronchial ultrasound probe tip position from each of the plurality of intraoperative images; generating a database, wherein each entry in the database includes a pair including one of the  intraoperative images and one of the endobronchial ultrasound images, and wherein each pair corresponds to a particular probe tip position and orientation in a preoperative image coordinate system. The motivation to do this would yield predictable results such as improve the of navigation probes within the bronchial passageways of the patient. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sun as modified method of imaging to include removing the radial endobronchial ultrasound probe from the area of interest; navigating a further endobronchial tool to the area of interest; acquiring a further plurality of intraoperative images; extracting a position of the further endobronchial tool from the further plurality of intraoperative images and identifying one of the pairs in the database that corresponds to the position of the further endobronchial tool as taught by Zhao. The motivation to do this would yield predictable results such improving the confirmation of tissue removal at the known target site. 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the database of Sun as modified which pairs the intraoperative images and endobronchial ultrasound images to include identifying one of the pairs in the database that correspond to the position of the further endobronchial tool as taught by Zhao. Doing so would   identifying one of the pairs in the database that corresponds most closely to the position of the further endobronchial tool of Sun as modified. The motivation to do this would yield predictable results such as ensuring that the clinician is placing the device within the known target of interest. 

Claim 12: Sun as modified discloses all the elements above in claim 11, Sun fails to discloses, 
wherein the further endobronchial tool is a biopsy instrument or an ablation catheter.  
	However, Zhao discloses, wherein the further endobronchial tool is a biopsy instrument or an ablation catheter (biopsy instrument 662 within the bronchial passageways is equated to a further endobronchial tool).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify Sun as modified method of imaging to include wherein the further endobronchial tool is a biopsy instrument as taught by Zhao. The motivation to do this would yield predictable results such removing tissue from a known target site. 

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Sun in view of view of Zhao, as applied to claim 11 above, in further view of Zang (Proc. of SPIE Vol. 8675 867505-1-15"; 2013) in view of Dorian Averbuch (WO 2015101948 A1, Published 2015-01-09, hereinafter “Averbuch”).
	Claim 13: Sun as modified discloses all the elements above in claim 11, 
Sun discloses, obtaining at least one intraoperative image (0053; “one or more fluoroscopy images are registered with ultrasound data.”; 0015; “intra-operative fluoroscopy”)
Sun and Zhao fail to discloses, 
further comprising: 
obtaining at least one preoperative image from an imaging modality; 
identifying, on the at least one preoperative image, at least one element located within an area of interest; 
obtaining at least one intraoperative image
highlighting the at least one element on the at least one intraoperative image, 
wherein the step of navigating the radial endobronchial ultrasound probe to the area of interest is performed using the highlighted at least one element.
However, Zang discloses, further comprising: 
obtaining at least one preoperative image from an imaging modality (Prior to bronchoscopy, the physician identifies an ROI on 2D MDCT scan images this is equated to ‘obtaining at least one preoperative image from an imaging modality’, refer to Fig. 1: “Prior to bronchoscopy, the physician identifies an ROI…on 2D MDCT scan images”); 
identifying, on the at least one preoperative image, at least one element located within an area of interest (refer to Fig. 1: “Prior to bronchoscopy, the physician identifies an ROI…on 2D MDCT scan images and an airway route is automatically computed leading to the ROI”); 
obtaining at least one intraoperative image (Fig 1: “live 2D bronchoscopic video”; Introduction: “intraoperative bronchoscopic video”); and  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Sum as modified to include, obtaining at least one preoperative image from an imaging modality and identifying, on the at least one preoperative image, at least one element located within an area of interest as taught by Zang, in order to help the user determine a airway route of the subject leading to a region of interest. 
The above noted combination teaches all the above except for: 
highlighting the at least one element on the at least one intraoperative image, 
wherein the step of navigating the radial endobronchial ultrasound probe to the area of interest is performed using the highlighted at least one element.
However, Averbuch discloses, highlighting the at least one element on the at least one intraoperative image (0005; “where the second imaging modality comprises a fluoroscopic video”; as well as 0026; “Figure 15B is a second image having a highlighted section (e.g., shown in a dashed circle).”. The highlighted section is equated to “highlighting the at least one target element” wherein the second image is equated to at least one intraoperative image as recited in the claim; as well as 0038; “a highlighted area of interest, e.g., but not limited to, at least one anatomical structure on the at least one second image sourced from second imaging modality to obtain at least one third image, wherein the at least one third image is augmented, or any combination thereof”; as well as 0040; “highlighting anatomical structures an intraoperative image”), 
wherein the step of navigating the radial endobronchial ultrasound probe to the area of interest is performed using the highlighted at least one element (00066; “the method of the present invention allows a practitioner to navigate and/or operate a medical instrument(s) according to real time information highlighted on third image (e.g. fluoroscopic image/augmented image)”).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify intraoperative image of Sun as modified to include highlighting the at least one element on the at least one intraoperative image, wherein the step of navigating the radial endobronchial ultrasound probe to the area of interest is performed using the highlighted at least one element as taught by Averbuch in order to help the user select a location to adjust the medical instrument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Robinson whose telephone number is (571)272-9019. The examiner can normally be reached M-R 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.R./Examiner, Art Unit 3793           


/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793